The Family Court has broad discretion in fashioning orders of disposition (see Matter of Summer D., 67 AD3d 1008, 1009 [2009]; Matter of Michael D., 60 AD3d 945 [2009]). Here, in determining the least restrictive available alternative consistent with the appellant’s best interests and the need for protection of the community (see Family Ct Act § 352.2 [2] [a]), the Family Court providently exercised its discretion in placing the appellant on probation for a period of 18 months with the condition that he perform 200 hours of community service. The disposition is appropriate in light of, among other factors, the seriousness of the appellant’s offense, his record of truancy and poor school performance, and the recommendations in the probation report (see Matter of Gustav D., 79 AD3d 868, 869 [2010]; Matter of Summer D., 67 AD3d at 1009; Matter of Javed K., 57 *1236AD3d 899, 900 [2008]; cf. Matter of Jonathan D., 33 AD3d 996, 997-998 [2006]). Florio, J.E, Dickerson, Leventhal and Belen, JJ., concur.